Lowe, J.
This is a proceeding in chancery, in the nature of a bill of review, and for an injunction to restrain the d efendant and their successors in office from levying and collecting \& special tax from the property holders of Lee county to pay the interest, notes and coupons attached to certain railroad bonds heretofore issued in payment of stock subscribed by said county in its corporate capacity to certain railroad companies, upon the ground that such subscription and the issuing of corporate bonds and coupons in payment thereof, are not only unauthorized by the laws and constitution of this state, but in contravention of both. To * this petition defendants filed a demurrer, intending, simply to raise and have determined the question of power on the part of the county of Lee to subscribe stock in her corporate capacity, to railway companies, and to bind her citizens by obligations issued in payment of the same.
Upon the hearing of the demurrer the court entered a decree pro forma for the defendants, and dismissing the bill of the plaintiffs, who appeal.
The question presented has been so fully considered and determined by this court in the case of The Burlington and Missouri Railroad Company v. The County of Wapello, 13 Iowa, 388, that we shall, upon the authority of that' case, *108reverse the decision below, and direct a final decree to be entered in this court, restraining the defendants from levying and collecting the tax aforesaid for the purposes aforesaid, agreeably to the prayer of the petitioner.
Reversed.